Exhibit 10.6
 
 
ESCROW AGREEMENT


This Agreement is dated as of the 18th day of April, 2011 among The Brainy Brand
Company, Inc., a Delaware corporation (the "Company"), the parties identified on
Schedule A hereto (each a “Subscriber”, and collectively “Subscribers”), and
Grushko & Mittman, P.C. (the "Escrow Agent"):
 
W I T N E S S E T H:
 
WHEREAS, the Company and Subscribers have entered into Subscription Agreements
calling for the sale by the Company to the Subscribers of Notes and Warrants for
an Aggregate Purchase Price of up to $1,500,000; and
 
WHEREAS, the parties hereto require the Company to deliver the Notes and
Warrants against payment therefor, with such Notes, Warrants and the Escrowed
Funds to be delivered to the Escrow Agent to be held in escrow and released by
the Escrow Agent in accordance with the terms and conditions of this Agreement;
and
 
WHEREAS, the Escrow Agent is willing to serve as escrow agent pursuant to the
terms and conditions of this Agreement;
 
NOW THEREFORE, the parties agree as follows:
 
ARTICLE I
 
INTERPRETATION
 
1.1.           Definitions.  Capitalized terms used and not otherwise defined
herein that are defined in the Subscription Agreement shall have the meanings
given to such terms in the Subscription Agreement.  Whenever used in this
Agreement, the following terms shall have the following respective meanings:
 
§ "Agreement" means this Agreement and all amendments made hereto and thereto by
written agreement between the parties;
 
§ “Collateral Agent” shall mean SNK Consulting Services LLC;
 
§ "Escrowed Payment" means an aggregate cash payment of up to $1,500,000 which
is, collectively, the Initial Closing Purchase Price and Second Closing Purchase
Price;
 
§ “Initial Closing Date” shall have the meaning set forth in Section 1(b) of the
Subscription Agreement;
 
§ “Initial Closing Legal Opinion” means the original signed legal opinion
referred to in Section 6 of the Subscription Agreement;
 
§ “Initial Closing Notes” shall have the meaning set forth in Section 1(b) of
the Subscription Agreement;
 
§ “Initial Closing Principal Amount” shall mean up to $750,000;
 
§ “Initial Closing Purchase Price” shall mean up to $750,000;
 
§ “Initial Closing Warrants” shall have the meaning set forth in Section 1(b) of
the Subscription Agreement;
 
§ “Legal Fees” shall have the meaning set forth in Section 8(b) of the
Subscription Agreement;
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
§ “Pledge and Escrow Agreement” shall have the meaning set forth in Section 9(y)
and Exhibit G of the Subscription Agreement, and the deliveries required to be
made therewith;
 
§ “Second Closing Certificate” shall have the meaning set forth in Section 1(e)
of the Subscription Agreement;
 
§ “Second Closing Date” shall have the meaning set forth in Section 1(c) of the
Subscription Agreement;
 
§ “Second Closing Legal Opinion” shall have the meaning set forth in Section
1(e) of the Subscription Agreement;
 
§ “Second Closing Notes” shall have the meaning set forth in Section 1(c) of the
Subscription Agreement;
 
§ “Second Closing Principal Amount” shall mean up to $750,000;
 
§ “Second Closing Purchase Price” shall mean up to $750,000;
 
§  “Subscription Agreement" means the Subscription Agreement (and the exhibits
thereto) entered into or to be entered into by the parties in reference to the
sale and purchase of the Initial Closing Notes, Second Closing Notes, and
Warrants;
 
§ “Waiver and Consent” shall have the meaning set forth in Section 9(z) and
Exhibit H of the Subscription Agreement;
 
§  “Warrants” shall have the meaning set forth in Section 3 of the Subscription
Agreement;
 
§ Collectively, the following executed by all required signators thereto other
than the Subscribers are referred to as “Company Documents”: Subscription
Agreement, Initial Closing Notes, Initial Closing Warrants, Initial Closing
Legal Opinion, Pledge and Escrow Agreement, Second Closing Notes, Second Closing
Legal Opinion, Second Closing Certificates, and Waiver and Consent; and
 
§ Collectively, the Escrowed Payment, and the executed Subscription Agreement
are referred to as "Subscriber Documents".
 
1.2.           Entire Agreement.  This Agreement along with the Company
Documents and the Subscriber Documents constitute the entire agreement between
the parties hereto pertaining to the Company Documents and Subscriber Documents
and supersede all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the parties.  There are no warranties,
representations and other agreements made by the parties in connection with the
subject matter hereof except as specifically set forth in this Agreement, the
Company Documents and the Subscriber Documents.
 
1.3.           Extended Meanings.  In this Agreement words importing the
singular number include the plural and vice versa; words importing the masculine
gender include the feminine and neuter genders.  The word "person" includes an
individual, body corporate, partnership, trustee or trust or unincorporated
association, executor, administrator or legal representative.
 
1.4.           Waivers and Amendments.  This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance.  Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.
 
1.5.           Headings.  The division of this Agreement into articles,
sections, subsections and paragraphs and the insertion of headings are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
1.6.           Law Governing this Agreement.  This Agreement shall be governed
by and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws.  Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state of New York.  Both parties and the individuals executing
this Agreement and other agreements on behalf of the Company agree to submit to
the jurisdiction of such courts and waive trial by jury.  The prevailing party
(which shall be the party which receives an award most closely resembling the
remedy or action sought) shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
 
1.7.           Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscriber acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to an injuction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof or thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity.  Subject to Section 1.6 hereof, each of the Company and Subscriber
hereby waives, and agrees not to assert in any such suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such court,
that the suit, action or proceeding is brought in an inconvenient forum or that
the venue of the suit, action or proceeding is improper.  Nothing in this
Section shall affect or limit any right to serve process in any other manner
permitted by law.
 
ARTICLE II
 
DELIVERIES TO THE ESCROW AGENT
 
2.1.           Initial Closing Company Deliveries.  On or about the date hereof,
the Company shall deliver to the Escrow Agent the executed Subscription
Agreement, the Initial Closing Notes, Initial Closing Warrants, Pledge and
Escrow Agreement, and Initial Closing Legal Opinion (collectively, the “Initial
Closing Company Documents”).
 
2.2.           Second Closing Company Deliveries.  On or prior to the Second
Closing Date, the Company will deliver to the Escrow Agent the Second Closing
Notes, Second Closing Warrants, Second Closing Certificate, and Second Closing
Legal Opinion (collectively, the “Second Closing Company Documents”).
 
2.3.           Subscriber Deliveries.  On or before the Initial Closing Date,
each Subscriber shall deliver to the Escrow Agent such Subscriber’s portion of
the Initial Closing Purchase Price and the executed Subscription Agreement and
Pledge and Escrow Agreement.  On or before the Second Closing Date, each
Subscriber will deliver such Subscriber’s portion of the Second Closing Purchase
Price to the Escrow Agent.   The Escrowed Payment will be delivered pursuant to
the following wire transfer instructions:
 
Citibank, N.A.
1155 6th Avenue
New York, NY 10036, USA
ABA Number: 0210-00089
For Credit to: Grushko & Mittman, IOLA Trust Account
Account Number: 45208884
 
2.4.           Intention to Create Escrow Over Company Documents and Subscriber
Documents.  The Subscriber and Company intend that the Company Documents and
Subscriber Documents shall be held in escrow by the Escrow Agent pursuant to
this Agreement for their benefit as set forth herein.
 
2.5.           Escrow Agent to Deliver Company Documents and Subscriber
Documents.  The Escrow Agent shall hold and release the Company Documents and
Subscriber Documents only in accordance with the terms and conditions of this
Agreement.
 
ARTICLE III
 
RELEASE OF COMPANY DOCUMENTS AND SUBSCRIBER DOCUMENTS
 
3.1.           Release of Escrow.  Subject to the provisions of Section 4.2, the
Escrow Agent shall release the Company Documents and Subscriber Documents as
follows:
 
(a)           On the Initial Closing Date, the Escrow Agent will simultaneously
release the Initial Closing Company Documents to the Subscriber and release the
Subscription Agreement and the Initial Closing Purchase Price to the Company
except that (i) the Pledge and Escrow Agreement will be released to Grushko
&  Mittman, P.C. as escrow agent thereunder; and (ii) the Legal Fees in
connection with the Initial Closing will be released to the Subscribers’
attorneys.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(b)           On the Second Closing Date, the Escrow Agent will simultaneously
release the Second Closing Company Documents to the Subscriber and release the
Second Closing Purchase Price to the Company.
 
(c)           On each Closing Date, an amount equal to $250,000 ($500,000 in the
aggregate) of the Escrowed Payment will be retained in escrow and not released
pursuant to Section 3.1(a).  Such portions of the Escrowed Payment will be
retained in escrow by the Escrow Agent pursuant to this Agreement in a
non-interest bearing account and released to the Company or on the Company’s
behalf not more frequently than one time each ten days.  A request for release
must be made in writing to the Escrow Agent and Collateral Agent.  The request
must include a copy of unanimously adopted resolutions of the board of directors
of the Company certified by the secretary of the Company and the Company’s chief
financial officer that (i) the Company is requesting a release of funds and the
details thereof including the amount, purposes, and wire delivery instructions,
(ii) that such requested funds are for reimbursement of funds which were timely
employed in conformity in all material respects with the use of proceeds set
forth on Schedule 9(e) to the Subscription Agreement under the heading “Use of
Proceeds to be reimbursed After Closing”, and (iii) an Event of Default, or an
event that with the giving of notice or the passage of time could become an
Event of Default, has not occurred.  The Company must provide to Collateral
Agent reasonably satisfactory proof that the funds for which reimbursement is
sought had been used for the purposes described in part (ii) of the previous
sentence.  The Escrow Agent may not release any funds pursuant to this Section
3.1(b) if an objection to such release has been made by Collateral
Agent.  Deviations from Schedule 9(e) to the Subscription Agreement may be made
subject to the written approval of the Collateral Agent.  Unless postponed by
the Company and Collateral Agent, any funds retained in escrow on the one year
anniversary of the Initial Closing Date will be released to Subscribers
requesting such release in proportion to the relative amount of Note principal
held by all Subscribers as of such one year anniversary date.  Upon release to
the Subscribers, such sums shall be applied against amounts outstanding on the
Notes in the manner set forth in the Notes.  The Escrow Agent may request any
written representations, certifications and documents in Escrow Agent’s absolute
discretion before releasing any funds from escrow.
 
(d)           All funds to be delivered to the Company shall be delivered
pursuant to the wire instructions to be provided in writing by the Company to
the Escrow Agent.
 
(e)           Notwithstanding the above, upon receipt by the Escrow Agent of
joint written instructions ("Joint Instructions") signed by the Company and the
Subscriber, it shall deliver the Company Documents and Subscriber Documents in
accordance with the terms of the Joint Instructions.
 
(f)           Notwithstanding the above, upon receipt by the Escrow Agent of a
final and non-appealable judgment, order, decree or award of a court of
competent jurisdiction (a "Court Order"), the Escrow Agent shall deliver the
Company Documents and Subscriber Documents in accordance with the Court
Order.  Any Court Order shall be accompanied by an opinion of counsel for the
party presenting the Court Order to the Escrow Agent (which opinion shall be
satisfactory to the Escrow Agent) to the effect that the court issuing the Court
Order has competent jurisdiction and that the Court Order is final and
non-appealable.
 
3.2.           Acknowledgement of Company and Subscriber; Disputes.  The Company
and the Subscriber acknowledge that the only terms and conditions upon which the
Company Documents and Subscriber Documents are to be released are set forth in
Sections 3 and 4 of this Agreement.  The Company and the Subscriber reaffirm
their agreement to abide by the terms and conditions of this Agreement with
respect to the release of the Company Documents and Subscriber Documents.  Any
dispute with respect to the release of the Company Documents and Subscriber
Documents shall be resolved pursuant to Section 4.2 or by agreement between the
Company and Subscriber.
 
ARTICLE IV
 
CONCERNING THE ESCROW AGENT
 
4.1.           Duties and Responsibilities of the Escrow Agent.  The Escrow
Agent's duties and responsibilities shall be subject to the following terms and
conditions:
 
(a)           The Subscriber and Company acknowledge and agree that the Escrow
Agent (i) shall not be responsible for or bound by, and shall not be required to
inquire into whether either the Subscriber or Company is entitled to receipt of
the Company Documents and Subscriber Documents pursuant to, any other agreement
or otherwise; (ii) shall be obligated only for the performance of such duties as
are specifically assumed by the Escrow Agent pursuant to this Agreement; (iii)
may rely on and shall be protected in acting or refraining from acting upon any
written notice, instruction, instrument, statement, request or document
furnished to it hereunder and believed by the Escrow Agent in good faith to be
genuine and to have been signed or presented by the proper person or party,
without being required to determine the authenticity or correctness of any fact
stated therein or the propriety or validity or the service thereof; (iv) may
assume that any person believed by the Escrow Agent in good faith to be
authorized to give notice or make any statement or execute any document in
connection with the provisions hereof is so authorized; (v) shall not be under
any duty to give the property held by Escrow Agent hereunder any greater degree
of care than Escrow Agent gives its own similar property; and (vi) may consult
counsel satisfactory to Escrow Agent, the opinion of such counsel to be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by Escrow Agent hereunder in good faith and in accordance with the
opinion of such counsel.
 
(b)           The Subscriber and Company acknowledge that the Escrow Agent is
acting solely as a stakeholder at their request and that the Escrow Agent shall
not be liable for any action taken by Escrow Agent in good faith and believed by
Escrow Agent to be authorized or within the rights or powers conferred upon
Escrow Agent by this Agreement.  The Subscriber and Company, jointly and
severally, agree to indemnify and hold harmless the Escrow Agent and any of
Escrow Agent's partners, employees, agents and representatives for any action
taken or omitted to be taken by Escrow Agent or any of them hereunder, including
the fees of outside counsel and other costs and expenses of defending itself
against any claim or liability under this Agreement, except in the case of gross
negligence or willful misconduct on Escrow Agent's part committed in its
capacity as Escrow Agent under this Agreement.  The Escrow Agent shall owe a
duty only to the Subscriber and Company under this Agreement and to no other
person.
 
(c)           The Subscriber and Company jointly and severally agree to
reimburse the Escrow Agent for outside counsel fees, to the extent authorized
hereunder and incurred in connection with the performance of its duties and
responsibilities hereunder.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(d)           The Escrow Agent may at any time resign as Escrow Agent hereunder
by giving five (5) days prior written notice of resignation to the Subscriber
and the Company.  Prior to the effective date of the resignation as specified in
such notice, the Subscriber and Company will issue to the Escrow Agent a Joint
Instruction authorizing delivery of the Company Documents and Subscriber
Documents to a substitute Escrow Agent selected by the Subscriber and
Company.  If no successor Escrow Agent is named by the Subscriber and Company,
the Escrow Agent may apply to a court of competent jurisdiction in the State of
New York for appointment of a successor Escrow Agent, and to deposit the Company
Documents and Subscriber Documents with the clerk of any such court.
 
(e)           The Escrow Agent does not have and will not have any interest in
the Company Documents and Subscriber Documents, but is serving only as escrow
agent, having only possession thereof.  The Escrow Agent shall not be liable for
any loss resulting from the making or retention of any investment in accordance
with this Escrow Agreement.
 
(f)           This Agreement sets forth exclusively the duties of the Escrow
Agent with respect to any and all matters pertinent thereto and no implied
duties or obligations shall be read into this Agreement.
 
(g)           The Escrow Agent shall be permitted to act as counsel for the
Subscriber in any dispute as to the disposition of the Company Documents and
Subscriber Documents, or in any other dispute between the Subscriber and
Company, whether or not the Escrow Agent is then holding the Company Documents
and Subscriber Documents and continues to act as the Escrow Agent hereunder.
 
(h)           The provisions of this Section 4.1 shall survive the resignation
of the Escrow Agent or the termination of this Agreement.
 
4.2.           Dispute Resolution: Judgments.  Resolution of disputes arising
under this Agreement shall be subject to the following terms and conditions:
 
(a)           If any dispute shall arise with respect to the delivery,
ownership, right of possession or disposition of the Company Documents and
Subscriber Documents, or if the Escrow Agent shall in good faith be uncertain as
to its duties or rights hereunder, the Escrow Agent shall be authorized, without
liability to anyone, to (i) refrain from taking any action other than to
continue to hold the Company Documents and Subscriber Documents pending receipt
of a Joint Instruction from the Subscriber and Company, or (ii) deposit the
Company Documents and Subscriber Documents with any court of competent
jurisdiction in the State of New York, in which event the Escrow Agent shall
give written notice thereof to the Subscriber and the Company and shall
thereupon be relieved and discharged from all further obligations pursuant to
this Agreement.  The Escrow Agent may, but shall be under no duty to, institute
or defend any legal proceedings which relate to the Company Documents and
Subscriber Documents.  The Escrow Agent shall have the right to retain counsel
if it becomes involved in any disagreement, dispute or litigation on account of
this Agreement or otherwise determines that it is necessary to consult counsel.
 
(b)           The Escrow Agent is hereby expressly authorized to comply with and
obey any Court Order.  In case the Escrow Agent obeys or complies with a Court
Order, the Escrow Agent shall not be liable to the Subscriber and Company or to
any other person, firm, corporation or entity by reason of such compliance.
 
ARTICLE V
 
GENERAL MATTERS
 
5.1.           Termination.  This escrow shall terminate upon the release of all
of the Company Documents and Subscriber Documents or at any time upon the
agreement in writing of the Subscriber and Company.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
5.2.           Notices.   All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be:
 
(a)           If to the Company, to:


The Brainy Brands Company, Inc.
460 Brogdon Road, Suite 400
Suwanee, GA 30024
Attn: John Benfield, CEO
Fax: (678) 762-1122


With a copy by fax only to:


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attn: Marc Ross, Esq.
Fax: (212) 930-9725


 
(b)           If to the Subscriber, to: the addresses and fax numbers listed on
Schedule A hereto.




(c)           If to the Collateral Agent, to:


SNK Consulting Services LLC
6895 W. Nighthawk Drive
Post Fall, Idaho 83854
Attn: Susan U
Fax: (208) 930-4090
 
(d)           If to the Escrow Agent, to:


Grushko & Mittman, P.C.
515 Rockaway Avenue
Valley Stream, New York 11581
Fax: (212) 697-3575
 
or to such other address as any of them shall give to the others by notice made
pursuant to this Section 5.2.
 
5.3.           Interest.  The Escrowed Payment shall not be held in an interest
bearing account nor will interest be payable in connection therewith.  In the
event the Escrowed Payment is deposited in an interest bearing account, the
Subscriber shall be entitled to receive any accrued interest thereon, but only
if the Escrow Agent receives from the Subscriber the Subscriber’s United States
taxpayer identification number and other requested information and forms.
 
5.4.           Assignment; Binding Agreement.  Neither this Agreement nor any
right or obligation hereunder shall be assignable by any party without the prior
written consent of the other parties hereto.  This Agreement shall enure to the
benefit of and be binding upon the parties hereto and their respective legal
representatives, successors and assigns.
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
5.5.           Invalidity.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal, or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be in any way impaired
thereby, it being intended that all of the rights and privileges of the parties
hereto shall be enforceable to the fullest extent permitted by law.
 
5.6.           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile transmission and delivered by facsimile
transmission.


 
5.7.           Agreement.  Each of the undersigned states that he has read the
foregoing Escrow Agreement and understands and agrees to it.
 

 
THE BRAINY BRAND COMPANY, INC.
   
the “Company”
             
 
By:
/s/ John Benfield, CEO                          




 
ESCROW AGENT:
         
 
By:
/s/ Grushko & Mittman, P.C.       GRUSHKO & MITTMAN, P.C.                  


                                                          


 
“SUBSCRIBERS”:
 
 
 
ALPHA CAPITAL ANSTALT
 
WHALEHAVEN CAPITAL FUND LIMITED
     
By:  /s Konrad Ackermann
 
By:  /s/ Vadim Mats
Name: Konrad Ackermann
 
Name: Vadim Mats
Title: Director
 
Title: CFO
     
WHALEHAVEN OPPORTUNITIES FUND L.P.
 
FLM HOLDINGS LLC
     
By:  /s/ Vadim Mats
 
By:  /s/ Sam DelPresto
Name:Vadim Mats
 
Name: Sam DelPresto
Title: CFO
 
Title: Managing Member
     
BRIO CAPITAL L.P.
 
AMPERSAND MANAGEMENT AS TRUSTEE
   
OF THE MUNT TRUST
     
By: /s/ Shaye Hirsch
 
By: /s/ Jean Paul Le Coeq
Name: Shaye Hirsch
 
Name: Jean Paul Le Coeq
Title: Shaye Hirsch
 
Title: Director
     
BRISTOL INVESTMENT FUND LTD.
 
CANYONS TRUST
     
By:  /s/ Paul Kessler
 
By:  /s / James Heekin
Name: Paul Kessler
 
Name: James Heekin
Title: Director
 
Title: Trustee
     
BRISTOL CAPITAL LLC
 
PARK INVESTMENT HOLDINGS, LLC
     
By:  /s/ Paul Kessler
 
By: /s/ Steven Spiegel
Name: Paul Kessler
 
Name: Steven Spiegel
Title: Manager
 
Title: Steven Spiegel
     
OSHER CAPITAL PARTNERS LLC
         
By:  /s/ Ari Kluger
   
Name: Ari Kluger
   
Title: Managing Member
         

 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
SCHEDULE A TO ESCROW AGREEMENT


SUBSCRIBER AND ADDRESS
INITIAL CLOSING PRINCIPAL AMOUNT AND PURCHASE PRICE
SECOND CLOSING PRINCIPAL AMOUNT AND PURCHASE PRICE
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 011-42-32323196
$137,500.00
$137,500.00
WHALEHAVEN CAPITAL FUND LIMITED
560 Sylvan Avenue
Englewood Cliffs, N.J. 07632
Fax: (201) 586-0258
$125,000.00
$125,000.00
WHALEHAVEN OPPORTUNITIES FUND L.P.
560 Sylvan Avenue
Englewood Cliffs, N.J. 07632
Fax: (201) 586-0258
$25,000.00
$25,000.00
FLM HOLDINGS LLC
8 Hop Brook Lane
Holmdel, New Jersey 07733
$150,000.00
$150,000.00
BRIO CAPITAL L.P.
401 E. 34th Street – Suite South 33C
New York, NY 10016
Attn: Shaye Hirsch
Fax: (646) 390-2158
$37,500.00
$37,500.00
AMPERSAND MANAGEMENT AS TRUSTEE OF THE MUNT TRUST
20 Rue Etienne Dumont
1204 Geneva 3, Switzerland
Attn: Jean Paul Le Coeq
Fax: +41 22 321 3526
$25,000.00
$25,000.00
BRISTOL INVESTMENT FUND, LTD.
c/o Bristol Capital Advisors, LLC
6353 W. Sunset Blvd., Suite 4006
Hollywood, CA 90028
Attn: Amy Wang, Esq.
Fax: (323) 960-3805
$50,000.00
$50,000.00
CANYONS TRUST
c/o Bristol Capital Advisors, LLC
6353 W. Sunset Blvd., Suite 4006
Hollywood, CA 90028
Attn: Amy Wang, Esq.
Fax: (323) 960-3805
$50,000.00
$50,000.00
BRISTOL CAPITAL, LLC
c/o Bristol Capital Advisors, LLC
6353 W. Sunset Blvd., Suite 4006
Hollywood, CA 90028
Attn: Amy Wang, Esq.
Fax: (323) 960-3805
$50,000.00
$50,000.00
PARK INVESTMENT HOLDINGS, LLC
1559 East 38th Street
Brooklyn, New York 11234
Attn: Steven Spiegel
Fax: (866) 883-9035
$37,500.00
$37,500.00
OSHER CAPITAL PARTNERS LLC
5 Sansberry Lane
Spring Valley, NY 10977
Fax: (917) 591-3401
$62,500.00
$62,500.00
TOTALS
$750,000.00
$750,000.00


 
 
8